Citation Nr: 9901840	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  97-10 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches, 
bilateral hearing loss, tinnitus, peripheral neuropathy, and 
sinusitis.  

2.  Entitlement to an increased rating for disability of the 
right ankle and right foot, currently evaluated as 20 percent 
disabling; for disability of the left forearm, currently 
evaluated as 20 percent disabling; for chronic brain 
syndrome, currently evaluated as 10 percent disabling; and 
for an increased rating for partial paralysis of the fifth 
cranial nerve, currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable evaluation for residuals of 
a fracture of the mandible; and for a compensable evaluation 
for scars of the throat and sternoclavicular area.  

4.  Entitlement to a total compensable rating by reason of 
individual unemployability.  



REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to May 1963.  

The veteran has been granted service connection for various 
disabilities resulting from an automobile accident that 
occurred in September 1962.  He has been granted service 
connection for disability of the left forearm, his minor arm, 
currently evaluated as 20 percent disabling; for disability 
of the right ankle and foot, currently evaluated as 
20 percent disabling; for chronic brain syndrome, currently 
evaluated as 10 percent disabling; for partial paralysis of 
the fifth cranial nerve, currently evaluated as 10 percent 
disabling; and for noncompensable disabilities including 
residuals of a fracture of the jaw, temporomandibular joint 
syndrome (TMJ syndrome), and scars of the throat and 
clavicle.  

This case arises from the veteran's appeal from regional 
office determinations that he is not entitled to service 
connection for headaches, bilateral hearing loss, tinnitus, 
and peripheral neuropathy.  The regional office has also 
determined that new and material evidence has not been 
submitted to reopen a claim for service connection for 
sinusitis.  In regard to this latter issue, the Board finds 
that new and material evidence to reopen the claim for 
service connection for sinusitis has been submitted.  As a 
result, this issue will be adjudicated on a de novo basis.  

This appeal also arises from the veteran's appeal relating to 
the regional office denial for increased ratings for various 
service-connected disabilities.  The veteran has also 
appealed the regional office denial of his claim for a total 
compensation rating by reason of individual unemployability.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that hearing loss, tinnitus, and 
peripheral neuropathy were incurred in service as the result 
of the accident that occurred in September 1962, or are 
proximately due to and the result of his service-connected 
disabilities.  The veteran also maintains that he has had 
increased pain and limitation of function in the left 
forearm, right ankle and foot, jaw, and mouth.  He maintains 
that he has had increasing difficulty with chewing and eating 
certain foods as the result of the disabilities involving his 
mouth.  He further contends that he has increasing symptoms 
relating to the chronic brain syndrome, including anxiety, 
depression, confusion, and loss of memory, and that his 
various disabilities have prevented him from pursuing gainful 
employment.  

The veteran and his representative also request that another 
Department of Veterans Affairs (VA) examination be conducted 
because the recent VA examinations did not provide an opinion 
concerning the etiology of the claimed service-connected 
disabilities and did not meet the duty to assist standard.  
In the alternative, they requested an independent medical 
opinion. 


FINDINGS OF FACT

1.  The regional office has obtained all relevant evidence 
necessary for an equitable disposition of the veteran's 
claims, aside from the claims for service connection for 
headaches and sinusitis.  

2.  The veteran was involved in an automobile accident in 
September 1962 resulting in a concussion and disability to 
the right ankle, left forearm, jaw, and fifth cranial nerve.  

3.  Bilateral hearing loss, chronic headaches, sinusitis, and 
tinnitus were not present in service, or manifested until 
many years thereafter.  

4.  The medical evidence of record does not establish any 
etiological relationship between bilateral hearing loss, 
headaches, sinusitis or tinnitus and the veteran's service, 
any incident that occurred in service, or any disability that 
was incurred in or aggravated in service.  

5.  Peripheral neuropathy was not present in service, and has 
not been shown or diagnosed after service.  

6.  A tracheotomy scar and a scar in the area of the right 
sternoclavicular joint are not poorly nourished with repeated 
ulceration, or tender and painful on objective demonstration.  

7.  The automobile accident in September 1962 caused injury 
to the right ankle and foot that currently causes severe 
disability, including pain, swelling, and severe limitation 
of motion of the right ankle, with footdrop, but does not 
cause complete ankylosis of the ankle in plantar flexion at 
more than 40 degrees or dorsiflexion at more than 10 degrees.  

8.  The veteran has residuals of brain trauma, recently 
diagnosed as organic or chronic brain syndrome, that causes 
definite social and industrial impairment, but not 
considerable social and industrial impairment.  A recent VA 
examination showed a GAF score of 50/70. 

9.  This disability causes occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks due to mild memory loss, but does not 
include such symptoms as flattened affect, circumstantial, 
circulatory or stereotyped speech, panic attacks, impairment 
of long term memory, impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, or difficulty 
establishing and maintaining effective work relationships.  

10.  The veteran has residuals of a fracture of the mandible, 
without malunion or nonunion, with slight displacement.  

11.  The damage to the fifth cranial nerve caused by the 
automobile accident in September 1962 causes moderate and 
incomplete paralysis of such nerve, but not severe 
disability.  

12.  The veteran has disability of the left forearm with some 
angulation in the midportion of the left forearm, his minor 
upper extremity, with limitation of supination and pronation, 
but the hand is not fixed in supination or hyperpronation and 
the wrist is not ankylosed at an unfavorable angle.  

13.  The veteran has a high school education, has worked at a 
food processing plant, an electrician, and as a waiter, 
manager, and owner of a restaurant.  

14.  The severity of his various service-connected 
disabilities has recently caused an inability to follow or 
secure gainful employment.  

15.  The appeal does not involve any question of such medical 
complexity or controversy as to necessitate an advisory 
medical opinion.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of well-grounded 
claims for entitlement to service connection for bilateral 
hearing loss, tinnitus, headaches, sinusitis, and peripheral 
neuropathy.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.307, 3.309, 3.310 (1998).  

2.  The criteria for a rating in excess of 20 percent for 
disability of the left forearm and in excess of 10 percent 
for partial paralysis of the fifth cranial nerve have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44, 4.46, 4.59, 4.71, Part 4, 
Diagnostic Codes 5206, 5207, 5211-5214, 8205 (1998).  

3.  The criteria for a compensable evaluations for scars of 
the throat and clavicle, and for residuals of a fracture of 
the jaw have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40-4.42, 4.44-4.46, 4.48, 4.59, 
Part 4, Diagnostic Codes 7803, 7804, 9903, 9904 (1998).  

4.  Entitlement to a rating of 30 percent, but not higher, 
for disability of the right ankle and foot, and for 
30 percent, but not higher, for chronic brain syndrome have 
been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40-4.42, 4.44-4.46, 4.57-4.59, Part 4, Diagnostic 
Codes 5270, 5284, 8045, 9304, 9905 (1998).  

5.  The criteria for a total compensation rating by reason of 
individual unemployability have been met.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.340, 4.16 and Part 4 (1998).  

6.  The obtaining of an independent medical opinion is not 
warranted. 38 U.S.C.A. § 5109 (West 1991); 38 C.F.R. § 20.901 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The service medical records, including examination at 
enlistment in May 1956, failed to show any complaints, 
findings, or diagnoses indicative of hearing loss, tinnitus, 
or peripheral neuropathy.  

A Medical Board report dated in March 1963 indicates that the 
veteran was hospitalized at Queens General Hospital in New 
York in a coma after an automobile accident in 
September 1962.  Two days later, he was transferred to the U. 
S. Naval Hospital.  He sustained various injuries to the left 
upper extremity, the right lower extremity, and had a 
tracheostomy in position.  In addition, he had a comminuted 
fracture of the right mandible involving severance of the 
right inferior alveolar nerve.  Maxillary and mandibular arch 
bars were wired into position to immobilize the jaw.  

X-rays of the left upper extremity revealed a comminuted 
fracture of the midshaft of the radius and ulna.  X-rays of 
the foot revealed a fracture dislocation of the talus with 
dislocation of the talonavicular joint.  He received further 
surgery for the fracture of the jaw in early October 1962, 
and he became clear mentally.  He had further surgery in late 
October 1962, when a triple arthrodesis of the right ankle 
was performed.  In December 1962, the cast was removed from 
the left forearm, and examination revealed limited motion.  
X-ray examination of the forearm showed what appeared to be a 
synostosis between the radius and ulna.  In January 1963, the 
cast was removed from the right lower extremity.  Examination 
revealed the joint to be solid.  The wires were also removed 
from the mandible.  Subsequently, the veteran walked with a 
slight limp.  On examination of the right ankle, motion was 
to 10 degrees dorsiflexion, 5 degrees plantar flexion, with 
about 5 to 10 degrees of forefoot motion.  The subtalar 
fusion was solid without tenderness.  The forearm showed zero 
degrees supination and 30 degrees pronation.  He was 
asymptomatic in the jaw, forearm, and foot.  He was 
recommended for discharge from service.  

On a VA examination in February 1964, the veteran complained 
of some pain and limited motion in the left arm and right 
ankle.  He also indicated that the nerves in his face were 
not quite right.  Various special examinations showed no 
complaints, findings, or diagnoses of bilateral hearing loss, 
tinnitus, or peripheral neuropathy.  

On orthopedic examination, the veteran indicated that the 
right ankle tired easily, and that he had some problems with 
the left forearm, especially when he did some lifting.  He 
also indicated that he had no functional problems with the 
right side of his jaw, but that there was occasional drooling 
or escape of saliva from the corner of his mouth.  Physical 
examination showed that the veteran had normal use of the 
jaw.  On examination of the left arm, the veteran appeared to 
carry the arm normally.  Flexion was complete, but pronation 
and supination were limited about 50 percent.  Wrist function 
was satisfactory, and he had good power of grip in the hand.  
On examination of the right ankle and foot, it was noted that 
there was a slight limp when he walked.  He had fairly normal 
ankle motion, with dorsiflexion and plantar flexion limited 
about 10 degrees each way.  There was no motion in eversion 
or inversion of the foot itself.  X-rays of the jaw were 
negative.  X-rays of the left forearm revealed excellent 
healing of the radius and ulna in their midportion.  There 
was a synostosis between the radius and ulna.  X-rays of the 
foot and ankle showed a satisfactory fusion of the subtalar 
joint, with two retained foreign bodies resembling steel 
staples.  There were hypertrophic changes.  There was a well-
healed scar over the right sternoclavicular joint.  

On psychiatric evaluation, affect, mood, and psychomotor 
activity were unremarkable, and the veteran described his 
sleep and appetite as good.  The veteran indicated some 
problems with memory.  There were no overt signs of major 
emotional disturbance.  Recent memory was spotty, remote 
memory was good.  There was some suspicion that he had some 
difficulty in regard to higher cognitive functioning.  He 
denied headaches.  Neurological examination was essentially 
normal, aside from decreased sensation over the mandible 
area.  Psychological testing could not rule out chronic brain 
syndrome, and evidence was equivocal in support of brain 
damage.  Dental examination showed some paresthesia around 
the area of the right chin and lip.  There was normal 
occlusion.  

In a rating in March 1964, the regional office granted 
service connection for disability of the left forearm, 
residuals of fracture of the radius and ulna, evaluated as 
20 percent disabling; for ankylosis of the subtalar, 
talonavicular, and calcaneocuboid joints of the right foot, 
evaluated as 20 percent disabling; for arthritis of the right 
ankle joint, evaluated as 10 percent disabling; for 
hypesthesia of the right mouth area, residuals of a fracture 
of the mandible, evaluated as 10 percent disabling; and for 
scars of the throat and sternoclavicular joint, evaluated as 
zero percent disabling.  In a rating in April 1964, the 
regional office granted service connection for chronic brain 
syndrome, evaluated as 10 percent disabling.  A combined 
evaluation of 50 percent was in effect.  

On a psychiatric evaluation in May 1970, it was noted that 
the veteran had a high school education, with a few college 
credits, and was employed as an electrician.  There was some 
evidence of restlessness on examination.  He was able to 
retain four numbers without difficulty, and he was able to do 
multiplication in his head in an above average level.  He 
handled the abstractions adequately, though on occasion, he 
had a little difficulty in expressing himself.  Neurological 
examination was unremarkable, aside from some subjective 
complaints of decreased sensation of the right area of the 
mouth.  

In a rating action in May 1970, the veteran's disability of 
the right ankle and foot, with arthritis, was evaluated as 
20 percent disabling, and the chronic brain syndrome was 
evaluated as zero percent disabling.  

In March 1992, the veteran submitted a claim for service 
connection for several disabilities and for an increased 
rating for several disabilities.  
On a VA examination in April 1992, the veteran complained of 
limited range of motion in supination and pronation of the 
left forearm, and restricted motion of the right ankle.  
Physical examination showed the left wrist was limited to 
approximately 90 degrees in supination.  Pronation was 
normal.  Elbow range of motion was normal bilaterally.  
Examination of the right ankle revealed dorsiflexion of the 
foot limited to approximately 20 degrees, with plantar 
flexion limited to approximately 15 degrees.  Internal and 
external rotation of the foot was absent due to fusion.  
There was no soft tissue swelling over the right ankle or 
left forearm.  There was permanent deformity of the malleolus 
of the right ankle and along the proximal portion of the left 
radius.  There was some angulation associated with the left 
ulnar radial fractures.  This was described as minimal.  
There were no false motions identified in the right ankle or 
left forearm.  There was slight shortening appreciated in the 
left forearm.  

On another examination, it was again noted that there was a 
deformity in the medial and lateral malleolus of the right 
ankle, and some shortening with deformity of the left 
forearm.  Examination of the left forearm showed 90 degrees 
of pronation in the left forearm as opposed to 180 degrees in 
the right forearm.  There was full supination bilaterally, 
and normal radial and ulnar deviation bilaterally.  On 
examination of the right ankle, plantar flexion was to 
20 degrees, as opposed to 30 degrees in the left ankle.  
Dorsiflexion was to 15 to 20 degrees in the right ankle and 
30 degrees in  the left ankle.  

X-rays of the right ankle showed an arthrodesis with fusion 
of the talus and calcaneus with some degenerative changes.  
X-rays of the left forearm showed an old healed fracture of 
the radius and ulna with callus formation.  

On psychiatric examination, the veteran's history was 
reviewed.  He stated that he operated a television repair 
service shortly after service, worked in a grain bin and 
ordinance plant, and then worked in a food processing plant.  
There was some evidence of alcohol abuse in the past.  
Neuropsychiatric testing was performed, revealing new 
evidence of organic brain syndrome impairment, with some 
minor question about attention focus.  There was no 
neurological impairment noted either.  

On neurological examination, the veteran's history was 
reviewed.  The veteran complained of some short term memory 
deficit, impulsivity, and irritability.  The neurologist 
indicated that these were common to a head injury.  The 
veteran reported he had some numbness in the right lower lip 
and jaw.  The veteran complained of some slowing in his 
thinking, noting that he was making more mistakes when doing 
the books of his restaurant.  Mental status examination was 
essentially normal.  On neurological testing, there was some 
decreased sensation over the right mandibular area.  Strength 
testing showed some weakness in the left upper extremity and 
right lower extremity.  Neurological examination was 
otherwise normal.  

In a rating action in June 1992, the regional office granted 
a 10 percent evaluation for chronic brain syndrome, with 
complaints of short term memory and dizziness.  The regional 
office continued the evaluations for the other service-
connected disabilities.  

A claim for a total compensation rating by reason of 
individual unemployability was received from the veteran in 
March 1995.  On this claim, the veteran indicated that he had 
worked in food processing in the early 1980's, and as a part-
time owner and worker in a restaurant since 1984.  He noted 
that since 1984 he worked 20 to 25 hours weekly in the 
restaurant, including spending 2 to 3 hours weekly at 
bookkeeping.  He noted that in the past several years, his 
involvement in the restaurant had decreased.  He reported 
that he had quit his job at the food processing plant in the 
early 1980's because the concrete floors were hurting his 
right lower extremity.  He indicated that he had tried a 
variety of jobs over his lifetime, but that the problems with 
his right foot and ankle severely decreased his endurance if 
the job required standing or walking.  

On VA audio testing in April 1995, the veteran described 
bilateral buzzing or tinnitus that had been present since 
military service.  Audiological testing showed a moderate to 
severe sensorineural hearing loss in the right ear and a mild 
to moderately sensorineural hearing loss in the left ear.  

The veteran submitted copies of testimony before the service 
physical evaluation board, and findings by the physical 
evaluation board, in the 1960's.  

On a VA examination in March 1995, examination of the 
veteran's left upper extremity showed some angulation of the 
midportion of the left forearm, with minimal shortening, but 
no false motion.  Forearm pronation was from zero to 
80 degrees bilaterally.  Supination was from zero to 
45 degrees on the left and from zero to 85 degrees on the 
right.  X-rays of the left arm showed old healed fractures 
with abundant callus involving the midshaft of the radius and 
ulna.  

On a general medical examination, the veteran reported that 
he operated a television repair shop for 2 or 3 years after 
service, then worked as an electrician at a plant for several 
years, and then ran a restaurant with his wife beginning in 
1984.  He stated that he mainly took care of the bookkeeping, 
but lately was waiting on tables because the waitress quit.  
He reported that he continued to have problems going down 
steps because of his right ankle disability.  He noted that 
the right ankle ached all the time, and when standing more 
than one hour.  He denied any swelling or peripheral edema.  
He also stated that he lost his balance at times.  He stated 
that he had difficulty lifting heavy objects with his left 
arm, and that he did not have much dexterity with his left 
hand.  He also stated that there was some "slobbering" from 
the right side of his mouth, that he had short term memory 
loss, and that he had headaches when he had sinus attacks.  

On physical examination, there was very slight asymmetry of 
the mouth, but no drooling.  There was some limitation of 
motion of the left forearm and right ankle.  Neurological 
examination was essentially normal aside from some diminished 
sensation localized at the lower part of the face below the 
right side of the mouth.  

On dental examination, he stated that his right lip was numb 
making it difficult to drink.  He stated that he was always 
conscious of the possibility of drooling and not knowing 
about it.  He reported that he had difficulty eating tough 
foods like steak because his muscles tired easily.  
Examination showed no problem with mandibular excursions of 
the right, left or protrusive.  There was no noticeable 
popping, clicking, crepitance on opening or closing the 
mouth.  There did not appear to be any displacement of the 
mandible on opening or closing.  There was tenderness on 
palpation.  There was some loss of sensation to the right 
lower lip.  The diagnosis was inferior alveolar nerve severed 
around the area of the right mental foramen.  
On orthopedic examination, the left ankle with the left knee 
inflection showed full range of motion, with 20 percent 
dorsiflexion and 50 percent plantar flexion from the neutral 
position.  The right ankle with the right knee inflection 
showed right ankle dorsiflexion to be 15 degrees and plantar 
flexion limited to only 10 degrees.  X-rays of the right 
ankle showed degenerative changes.  

On examination for scars, there was a longitudinal scar at 
the base of the neck anteriorly measuring 3.5 centimeters in 
length with three shorter scars crossing this longitudinal 
scar.  This scar was lighter in color compared to the 
surrounding skin.  Depth and width of the longitudinal scar 
was about 1 millimeter.  There was a curvilinear scar 
4 centimeters in length lateral to the left of the 
longitudinal scar.  Another scar at the right of the 
longitudinal scar measured 5 centimeters in length.  These 
were all prominent and resulted from the previous 
tracheostomy.  There was no keloid formation, adherence, 
herniation, inflammation, swelling, or ulceration along the 
scars.  All the scars were nontender.  There was no 
limitation of function as the result of the scars.  

On a psychiatric examination, there was a history of alcohol 
abuse for several years after service.  He was estimated to 
have average intellectual functioning, and there was no 
evidence of loss of orientation, concentration or memory.  He 
spoke spontaneously and was coherent.  The examiner stated 
that the veteran might have symptoms indicative of a bipolar 
disorder.  No psychological testing was performed, and the 
diagnoses included history of alcohol abuse and personality 
disorder.  

On neurological examination, the veteran's history was again 
reviewed.  The veteran indicated that he had had many 
different types of work in the past, but that the last 
10 years he had operated a restaurant.  He stated that he 
waited tables and ran the cash register.  He noted that he 
had trouble concentrating, and sometimes could not make 
change correctly.  He reported nagging headaches that were 
not incapacitating, but denied visual disturbance.  He stated 
he had some imbalance in the past.  On examination, 
neurological examination appeared within normal limits, with 
some sensory loss to pinprick in the V1 distribution.  There 
was some decreased strength in the left hand.  

The veteran submitted a statement from the Social Security 
Administration dated in July 1995 indicating that he was 
entitled to receive Social Security disability benefits 
beginning in August 1995.  

Various VA outpatient treatment reports and hospital reports 
were received for the period from 1974 to the present.  In 
September 1976, the veteran was hospitalized for treatment of 
a ureteral calculus.  He checked the box "no" when indicating 
whether he had any hearing loss, tinnitus, sensory changes, 
or tremors.  Audiometric testing in 1995 showed hearing loss 
bilaterally and tinnitus.  

In April 1996, the veteran reported that he was unemployed 
and had sold his restaurant, also indicating that he 
qualified for Social Security disability benefits.  

In April 1996, statements were also received from the 
veteran's aunt, sister, and a friend, indicating that the 
veteran returned from service with several disabilities.  The 
veteran's sister indicated that the veteran lost some 
intellectual skills because of the accident.  

A statement was also received from Martin G. Tilley, M.D., 
D.D.S, an oral surgeon, indicating that the veteran had TMJ 
syndrome and tinnitus, which could be associated with his 
trauma in service.  

On a VA general medical examination in June 1996, the veteran 
complained about a loss of ability to concentrate, confusion, 
memory impairment, fatigue, and pain involving his left arm 
and right ankle.  He was referred for other special 
examinations.  

On examination of the feet, the veteran complained of some 
right ankle pain, but denied pain or discomfort in the feet.  
There was decreased range of motion of the right ankle.  
There was also some edema in the right ankle and right foot, 
and right footdrop.  Gait was stable.  Heel-to-toe walking 
was done poorly.  X-rays of the right foot showed 
degenerative changes.  The diagnoses included chronic right 
footdrop secondary to fusion in the right ankle and 
degenerative arthritis of the right foot.  

On further orthopedic examination, the veteran complained of 
some problems with range of motion of the left elbow and 
right lower extremity.  It was noted that there was swelling 
in the right ankle area.  There was slight forearm deformity.  
There was complete range of motion of the left elbow, with 
decreased pronation and supination of the left elbow.  There 
was also marked hypertrophy of the midleft forearm in 
comparison to the right.  The diagnoses included significant 
muscular atrophy, left forearm, loss of pronation and 
supination of the left elbow and forearm, and significant 
loss of range of motion of the right ankle.  

On further orthopedic examination, the veteran complained of 
difficulty lifting his arm.  He also complained of some 
numbness and pain in the right ankle and lower leg.  He 
indicated that he had increased pain with ambulation and 
weight-bearing, and that he had significant pain in the right 
ankle at the end of the day.  He also complained that his jaw 
bone did not work properly, that there was difficulty chewing 
on the right side, and that he had difficulty chewing any 
kind of hard food.  

On physical examination, he had limited opening of his jaw 
and could barely insert two fingers.  He had significant 
deformity of the left midforearm.  There was limited range of 
motion and marked fixation of the right ankle.  There was 
also marked weakness in his right lower extremity.  There was 
some thought processing difficulty at times.  The ankle 
showed some swelling.  There was slight angulation of the 
forearm with no false motion.  The right leg appeared to be 
significantly shorter than the left leg and there was 3 to 4-
plus deformity of the right ankle.  X-rays of the right ankle 
and left radius and ulna revealed healed fractures.  There 
was significant deformity at the midradius and ulna level.  
The diagnoses included severe deformity of the left midradial 
and ulnar fracture, with severe loss of function, and fused 
right ankle fracture with limited range of motion.  The 
diagnoses also included history of jaw fracture, with 
recurrent pain and chewing abnormality.  

On another special examination, the veteran indicated that he 
had some disruption in his thinking ability.  He indicated 
that he had a recent episode of disorientation while he was 
driving, when he became confused and lost within the city 
limits.  He also complained of some inability to sleep and 
inability to concentrate.  He was very slow to respond to 
questions, and he did not do very well with abstract 
thinking.  Heel-to-toe walking quite unsteady.  There was no 
evidence of tremors.  He had an otherwise steady gait.  The 
diagnoses included history of chronic brain syndrome, 
anxiety, history of depression, brain trauma.  

On a special dental examination, the right lateral excursion 
of the mandible was 11 millimeters and the left was 5 
millimeters.  The vertical excursion of the mandible was 
43 millimeters with no noticeable deviation.  There was a 
very light crepitus on opening and closing the mouth, more on 
closing.  The protrusive excursion of the mandible was 
slightly limited.  There was no noticeable speech 
interference, and there was pain on opening wide and on 
mastication.  In occlusion, the mandible was 3 millimeters 
shifted to the right and there was a right crossbite.  The 
masseter muscle was slightly tender to palpation and the 
joint was tender.  There was paresthesia of the right lower 
lip.  There were also signs of bruxism.  The diagnoses 
included paresthesia of the right inferior alveolar nerve, 
and TMJ syndrome on the right.  

In response to a request by the veterans attorney for 
another examination of the veteran for his service connected 
disabilities, the veteran was advised to submit additional 
medical evidence relating to the disabilities that increased 
in severity.

In a rating action in November 1996, the regional office 
granted service connection for TMJ syndrome, evaluated as 
zero percent disabling.  

Subsequently, a statement from a private psychiatrist, David 
Parrish, M.D., was received, reporting an examination of the 
veteran in April 1996.  It was noted that the veteran was 
employed, operating a restaurant with his wife.  He 
complained of some slowness in his thinking, mood 
fluctuations, and difficulty with balance.  He also 
identified recent periods of confusion, depression, and 
increased sensitivity to stress.  Mental status examination 
showed that affect was slightly flat, and that he was mildly 
depressed and anxious.  He was slow to respond to questions.  
It seemed that this was not due to lack of comprehension, but 
rather due to some cognitive process that appeared to have 
been slowed.  

In summary, the examiner stated that the veteran had some 
emotional problems with mood instability, memory impairment, 
and difficulty with cognition.  The diagnoses were closed 
head injury, secondary to automobile accident, with some 
neurological signs and physical impairment, rule out organic 
brain syndrome, mild secondary to accident.  
Neuropsychological evaluation was recommended.  

A VA psychiatric examination was scheduled in February 1997.  
The veteran's history was again reviewed.  The veteran 
indicated that he bought a restaurant business for a second 
time in January 1995, managed this restaurant for a period of 
time, and sold it in 1996.  He complained of some difficulty 
in memory and problems when under pressure.  He stated that 
there were periods of confusion and disorganization.  

On mental status examination, he was quite slow to answer 
questions.  There were no abnormal thought processes.  At 
times, he had difficulty reporting events in sequence.  
Intelligence was probably average or below average as 
reflected by simple use of language, difficulty of 
comprehension at times, and limited fund of information.  He 
had poor attention and concentration.  Memory for remote 
events was quite appropriate.  Immediate recall was poor.  
The diagnoses included organic brain syndrome, adjustment 
disorder, personality disorder and cognitive impairment, 
related to previous head injury.  Adequate social functioning 
was noted.  A GAF score of 50/70 was noted.  

A statement was received from an employer showing that the 
veterans employment in 1997 was terminated because the 
veteran was unable to perform various tasks correctly or on 
time.


II.  Analysis

The threshold question that must be resolved with regard to a 
claim for service connection is whether the veteran has 
presented evidence of a well-grounded claim.  38 U.S.C.A. 
§ 5107; Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  
Murphy v. Derwinski, supra.  An allegation that a disorder is 
service connected is not sufficient; the veteran must submit 
evidence in support of the claim that would justify a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet the 
statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91-
93 (1993).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  In order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  

In this case, the service medical records and medical records 
shortly after discharge from service fail to show the 
presence of peripheral neuropathy in service or shortly after 
discharge from service.  The veteran did incur a disability 
of the fifth cranial nerve for which service connection has 
been granted.  However, aside from this disability, the 
medical evidence fails to establish the presence of 
peripheral neuropathy after discharge from service.  Without 
evidence of a current disability, the claim for service 
connection for peripheral neuropathy is not well grounded.  

The service medical records are negative for any complaints, 
findings, or diagnoses of hearing loss or of tinnitus.  
Medical records, including VA examinations and reports of 
hospitalization in the 1960's and 1970's also fail to show 
any complaints, findings, or diagnoses of hearing loss or 
tinnitus.  These disabilities were first manifested more than 
30 years after discharge from service.  Further, no competent 
medical or other relevant evidence has been submitted to 
establish that the veteran has either sinusitis or headaches 
which can be related to the inservice vehicle accident or 
otherwise to military service. Likewise, it is not shown that 
either condition is related, directly or otherwise, to 
service-connected disabilities.

While the VA examinations in the 1990's indicate that the 
veteran provided a history of acoustic trauma during service, 
the contemporaneous medical records fail to demonstrate that 
hearing loss or tinnitus were present in service.  In 
addition, the contemporaneous medical records in service and 
for several years after discharge from service specifically 
found no evidence of hearing loss or tinnitus.  Certainly, 
the veterans work history shows that the veteran had noise 
exposure in various jobs after service.  The veterans 
statements on recent VA examinations linking the hearing loss 
and tinnitus to service are of little probative value, 
because the contemporaneous medical records do not support 
the such statements that tinnitus and hearing loss were 
present in service or soon after discharge from service, or 
were the result of acoustic trauma during service.  Finally, 
there is no medical evidence or medical opinion linking the 
hearing loss or tinnitus to any service connected disability.  
The Board concludes that the veteran has not presented 
competent medical evidence of incurrence or aggravation of 
hearing loss or tinnitus in service, a nexus between such 
disabilities and the accident in service, or of a nexus 
between such disabilities and current disability.  

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA to fulfill the statutory required duty to 
assist under 38 U.S.C.A. § 5107(a) because it is a new claim 
and not  a reopened claim.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is satisfied that all 
necessary evidence to reach a conclusion with regard to the 
questions of increased ratings has been obtained by the 
regional office.  In this regard, the veteran's medical 
history, as well as current clinical manifestations, have 
been reviewed in the context of all applicable regulations.  
See 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.40-4.46, 4.48, 4.57-
4.59.  

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  Separate diagnostic codes 
identify the various disabilities.  

Under Diagnostic Codes 7803 and 7804, scars, a 10 percent 
evaluation will be evaluated where the scars are superficial, 
poorly nourished, with repeated ulceration, or tender and 
painful on objective demonstration.  

The various VA examinations show that the veteran has 
slightly prominent scars as the result of his thoracotomy, 
and a scar in the sternoclavicular joint.  These examinations 
fail to establish that the scars are poorly nourished with 
repeated ulceration, or are tender and painful on objective 
demonstration.  They also are not adherent or inflamed, and 
do not limit any function involved where the scars are 
situated.  As a result, the criteria for a compensable 
evaluation for the scars of the throat and sternoclavicular 
area have not been met.  

Under Diagnostic Codes 5206 and 5207, a 30 percent evaluation 
will be assigned for the minor arm, where flexion is limited 
to 55 degrees or extension is limited to 100 degrees.  A 
20 percent evaluation will be assigned where flexion is 
limited to 70 degrees and extension is limited to 90 degrees.  

With regard to the minor extremity, under Diagnostic 
Code 5211, impairment of the ulna, nonunion in the upper 
half, with false movement, a 30 percent evaluation will be 
assigned where there is loss of bone substance (1 inch or 
more) and marked deformity.  A 20 percent evaluation will be 
assigned where there is no loss of bone substance or 
deformity.  

Under Diagnostic Code 5212, impairment of the radius, the 
minor extremity, nonunion in the lower half, with false 
movement, a 30 percent evaluation will be assigned where 
there is loss of bone substance (1 inch or more) and more 
marked deformity.  A 20 percent evaluation will be assigned 
where there is no loss of bone substance or deformity.  

Under Diagnostic Code 5213, the minor extremity, impairment 
or supination or pronation, bone fusion, a 30 percent 
evaluation will be assigned where the hand is fixed in 
supination or hyperpronation.  A 20 percent will also be 
assigned where there is limitation of pronation, motion lost 
beyond the middle of the arc, or motion lost beyond the last 
quarter of the arc, the hand does not approach full 
pronation.  
Under Diagnostic Code 5214, ankylosis of the wrist, the minor 
extremity, a 30 percent evaluation will be assigned where 
there is ankylosis in any position other than favorable.  A 
20 percent evaluation will be assigned where there is 
ankylosis in a favorable position in 20 degrees to 30 degrees 
dorsiflexion.  

The veteran has some deformity of the left forearm with some 
angulation of the midportion of the left forearm, but without 
false motion or nonunion.  There is some shortening of the 
left forearm, and some atrophy.  However, forearm pronation 
of the left upper extremity is from 0 to 80 degrees, and 
forearm supination is from 0 degrees to 45 degrees.  The 
various VA examinations fail to show that the veteran meets 
the criteria for limitation of flexion or extension of the 
forearm for a 30 percent evaluation for the residuals of the 
fracture sustained during service.  In addition, the medical 
evidence does not establish that there is false movement or 
nonunion of the radius or ulna.  In addition, the medical 
evidence does not establish that the hand is fixed in 
supination or hyperpronation, or that the wrist is ankylosed 
in an unfavorable angle or degree.  

The veteran's current rating of 20 percent does take into 
account the atrophy, pain, and limitation of function in the 
left upper extremity. DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995). The Board has also considered these factors in 
determining whether he is entitled to a higher rating for 
this disability.  However, the evidence does not show that 
these factors would warrant a higher evaluation.  In 
addition, it is not shown that the veteran meets the criteria 
for an extraschedular rating for this disability, as there is 
no extraordinary impairment to earning capacity of the 
veteran because of this disability.  The present record does 
not present an unusual disability picture, marked 
interference with employment, or frequent periods of 
hospitalization.  

Under Diagnostic Code 5270, ankylosis of the ankle, a 
40 percent evaluation will be assigned where there is 
ankylosis in plantar flexion at more than 40 degrees, or 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  A 30 percent 
evaluation will be assigned where there is ankylosis in 
plantar flexion, between 30 degrees and 40 degrees, or in 
dorsiflexion between 0 degrees and 10 degrees.  A 20 percent 
evaluation will be assigned where there is ankylosis in 
plantar flexion, less than 30 degrees.  

Under Diagnostic Code 5284, foot injuries, a 30 percent 
evaluation will be assigned where the disability is severe.  
A 20 percent evaluation will be assigned where the disability 
is moderately severe.  

The various VA examinations show that there is some movement 
in the left ankle, and that there is no ankylosis at a degree 
that would warrant an evaluation greater than 20 percent.  
However, the recent examinations do show that the residuals 
of the automobile accident that resulted in injuries to the 
right ankle and foot do cause severe disability, including 
pain, swelling, severe limitation of motion of the ankle, and 
footdrop.  Consequently, a rating of 30 percent for 
disability of the right lower extremity, but not higher, is 
warranted.  In this regard, it is not shown that the veteran 
meets the criteria for an extraschedular rating for this 
disability, as there is no extraordinary impairment to 
earning capacity of the veteran because of this disability.  
The present record does not present an unusual disability 
picture, marked interference with employment, or frequent 
periods of hospitalization.

Under Diagnostic Code 8205, a 30 percent evaluation will be 
assigned for severe, incomplete paralysis of the fifth 
cranial nerve.  A 10 percent evaluation will be assigned for 
moderate disability.  

In this case, the veteran incurred a severance of the fifth 
cranial nerve while in service, and he has some loss of 
feeling around the right jaw area as a result of this 
accident.  However, the various VA examinations do not show 
more than a slight to moderate loss of sensation in the right 
jaw area, with no severe residuals being manifested.  
Objectively, there was no drooling seen on the various 
examinations, although the veteran did complain of occasional 
drooling.  The veteran has not complained of significant pain 
or other significant disability resulting from this service-
connected condition.  Finally, the disability has not 
significantly interfered with employability or required 
frequent periods of hospitalization.  As a result, a rating 
in excess of 10 percent for incomplete paralysis of the fifth 
cranial nerve is not warranted.  

Under Diagnostic Code 8045, purely subjective complaints of 
brain disease due to trauma such as headaches, dizziness, 
insomnia, etc. will be rated 10 percent and no more under 
Diagnostic Code 9304.  The 10 percent rating will not be 
combined with any other rating for a disability due to brain 
trauma.  Ratings in excess of 10 percent for brain disease 
due to trauma under Diagnostic Code 9304 are not assignable 
in the absence of a diagnosis of multi-infarct dementia 
associated with brain disease.  

Under Diagnostic Code 9304, dementia associated with brain 
trauma, prior to November 7, 1996, a 50 percent evaluation 
would be assigned where there is considerable impairment of 
social and industrial adaptability.  A 30 percent evaluation 
would be assigned where there was definite impairment of 
social and industrial adaptability.  A 10 percent evaluation 
would be assigned where there was mild impairment of social 
and industrial adaptability.  

Under Diagnostic Code 9304, dementia due to head trauma, 
after November 7, 1996, a 50 percent evaluation will be 
assigned where there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  Flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory; impaired 
judgment, impaired abstract thinking; disturbance of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 
30 percent evaluation will be assigned where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational task (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 10 percent evaluation will be 
assigned where there is occupational and social impairment 
due to mild to transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or, symptoms controlled 
by continuous medication.  

The regional office has evaluated the veteran's chronic brain 
syndrome due to trauma, with short term memory loss, under 
Diagnostic Code 9304.  The recent VA examinations have shown 
some increased confusion, memory loss for recent events, 
difficulty with comprehension, attention, and concentration, 
and some evidence of depression and anxiety.  

In evaluating the veteran's increased symptoms, the apparent 
organicity and exact etiology of these increased symptoms are 
not readily apparent, but the examiners failed to indicate in 
any way that such symptoms were unrelated to the brain trauma 
resulting from the automobile accident that occurred in 
service.  Brain trauma and organicity due to such trauma has 
been diagnosed.  In essence, the veteran must be rated under 
the diagnostic code which more nearly approximates his 
symptoms and manifestations, and this Diagnostic Code is 
9304.  

The Board believes that the veteran's manifestations and 
symptoms more nearly approximate the criteria for a 
30 percent evaluation for the criteria in effect prior to and 
after November 7, 1996.  In essence, the veteran's 
manifestations and symptoms of the organic brain syndrome 
cause definite impairment of social and industrial 
adaptability, but not considerable impairment of social and 
industrial adaptability.  The various VA examinations, and 
the outpatient treatment reports, fail to show any 
significant social impairment, but show definite industrial 
impairment.  In this regard, a recent VA examination showed a 
GAF score of 50/70.

The criteria in effect after November 7, 1996, provides more 
specific criteria to evaluate the veteran's disability in 
this case.  In essence, the veteran has shown intermittent 
periods of an inability to perform occupational tasks due to 
mild memory loss, with such memory loss including forgetting 
names, directions, general arithmetic, or recent events.  
There is some evidence of anxiety and depression.  He is able 
to able to generally function satisfactorily with routine 
behavior, self-care, and normal conversation.  He has not 
shown flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks, long term memory deficit, 
impaired judgment, or disturbance of motivation.  He has not 
required frequent periods of hospitalization for this 
disability either.  The Board concludes that a 30 percent 
evaluation for chronic brain syndrome, but not higher, is 
warranted in this case.  

The veteran has appealed the question of increased disability 
in the jaw as the result of the fracture of the jaw.  Under 
Diagnostic Code 9903-9904, a 10 percent evaluation will be 
assigned where there is malunion or nonunion of the mandible 
with moderate disability.  A 0 percent will be assigned where 
there is slight displacement. 

In this case, the various VA examinations have not 
demonstrated malunion or nonunion of the mandible, or more 
than slight displacement.  He has been granted service 
connection for TMJ syndrome that does cause some disability.  
However, a 10 percent evaluation for residuals of a fracture 
of the mandible is not warranted.  

The veteran is seeking a total compensation rating by reason 
of individual unemployability.  His new combined evaluation 
is 70 percent.  The Board must judge whether the veteran is 
unemployable solely because of his service connected 
disabilities, considering his work and educational 
background.

The veteran has reported increasing difficulty maintaining 
his employment status at the restaurant that he owns, because 
of increasing difficulty using the cash register 
(mathematical calculations), waiting on tables (because of 
drooling, difficulty with short term memory, and difficulty 
with his right lower extremity), and difficulty with some 
confusion on occasion.  The evidence shows that he evidently 
sold his restaurant once, retired, and began receiving Social 
Security disability benefits.  He then attempted to operate a 
second restaurant, selling that after a short period of time.  
He tried to obtain other employment and was dismissed.  In 
view of the VA examinations in 1996 and 1997 showing 
increasing symptoms of the organic brain syndrome, the Board 
believes that the current and recent evidence shows 
increasing disability which now prevents him from pursuing 
gainful employment.  

The veteran has definite orthopedic disability involving the 
left upper extremity and right lower extremity which prevents 
him from engaging in activity which requires repeated or 
extended use of the left upper extremity, or persistent 
walking or standing.  He discontinued employment in certain 
fields in the early 1980's because of the limitation of 
function in the left forearm and right lower extremity.  
Sedentary employment is and was not precluded by these 
disabilities.  

However, the increasing problems with organic brain syndrome, 
notably the confusion and short term memory loss, now 
preclude him from following gainful employment, including 
sedentary employment.  He has problems performing the 
calculations to keep the financial records relating to his 
business, and, evidently, can not operate a cash register.  
He has problems in his car when he becomes lost.  Formerly 
simple or repetitive tasks are now difficult for him.  
Accordingly, the Board finds that the veteran is not capable 
of pursuing gainful employment because of his various 
disabilities, and he does meet the criteria for a total 
compensation rating by reason of individual unemployability.  

To the extent indicated, the benefit of the doubt has been 
resolved in the veterans favor. Otherwise, the evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107.

The veteran has requested further VA examinations before the 
claims for service connection and for increased ratings are 
decided by the Board.  To the extent that  this request 
applies to the issues of service connection and the issues 
not being remanded, the Board has found that the veteran's 
claims are not well grounded, and there is no duty to assist 
which attaches to these claims as a result.  The examinations 
which were conducted were not apparently defective in any 
way. 

As to the question of further examinations for increased 
ratings for the various service connected disabilities, it is 
noted that the veteran was afforded several recent 
examinations for these disabilities.  After submitting 
additional medical evidence relating to his chronic brain 
syndrome, he was afforded another psychiatric examination.  
The Board has found that this examination did substantiate 
increased disability.  However, the veteran was requested to 
furnish evidence of any increase in his other disabilities, 
and he failed to respond with information about his other 
disabilities.  After reviewing the evidence of record, the 
Board finds that other or further examinations are not deemed 
appropriate, and are not needed at this time.   

Finally, the request for an independent medical opinion is 
not warranted by the evidence in this case.  The claims for 
service connection do not include any complex medical 
questions, and are not well grounded.  The claims for 
increased ratings are judged by the results of the VA 
examinations, which are adequate for this purpose.  The 
appeal does not involve a question of such medical complexity 
or controversy as to necessitate an advisory medical opinion. 


ORDER

The issues of service connection for headaches, peripheral 
neuropathy, sinusitis, tinnitus and bilateral hearing loss 
are denied.  

Entitlement to a rating in excess of 20 percent for 
disability of the left forearm is  and a rating in excess of 
10 percent for partial paralysis of the fifth cranial nerve 
are denied.

Entitlement to compensable evaluations for scars of the 
throat and right clavicle area and to a compensation 
evaluation for residuals of a fracture of the jaw is denied.  

Entitlement to a rating of 30 percent, but not higher, for 
chronic brain syndrome and to a rating of 30 percent, but not 
higher, for disability of the right ankle is granted, subject 
to the controlling regulations for the award of monetary 
benefits.  

Entitlement to a total compensation rating by reason of 
individual unemployability is granted, subject to the 
controlling regulations for the award of monetary benefits. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans' 
Appeals.
- 2 -
